Simmons, Justice.
Brinson sued the defendants on an account, and recovered a judgment. The defendants moved for a new trial on the general grounds that the verdict was contrary to law and the evidence, and on the following special ground: 4th. Because the court erred in striking the defendants’ plea, a copy of which is hereto attached, marked “Exhibit A,” which movants pray may be taken as and made a part of this motion for a new *519trial. The court overruled the motion, and the defendants excepted.
1. We think the evidence authorized the verdict. The jury believed Brinson in preference to the defendants, as they had the right to do, and his evidence was sufficient to warrant the finding. i
2. The 4th ground complains that the court struck a certain plea, which plea is said to be attached to the motion. In the record sent here there is no plea attached to the motion; and upon a careful examination of the record we have been unable to find an order of the trial judge striking any plea of the defendants. As far as .the record discloses, no plea was stricken. As we are unable to say whether any plea was stricken or not, and if so what that plea contained, we cannot notice this ground ■ Judgment affirmed.